Case 19-20861       Doc 58    Filed 09/30/20     Entered 09/30/20 15:41:55        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION


IN RE:                                            : CHAPTER 13
MICHAEL H. KOLLAR                                 : CASE NO. 19-20861-JJT
                                                  : September 30, 2020
        Debtor(s)

                                 MOTION for CONTINUANCE

Roberta Napolitano, Chapter 13 Trustee, respectfully represents:

The Debtor's Plan (ECF No. 46) is scheduled to be heard on October 1, 2020.

The Trustee has requested documentation of certain Means Test expenses from the Debtor which
have not been received. These items consist of the cost and duration of the Debtor's DSO
obligations and the cost and duration of any retirement plan loans of the Debtor and/or his spouse.
The Trustee requests that the hearing be continued the next available hearing date.

The Debtor consents to continuance of the hearing.

        WHEREFORE, the Trustee moves that the Court continue the hearing on the Chapter 13
Plan to its next available date.


                                                     /s/ Roberta Napolitano________
                                                     Roberta Napolitano tr08378
                                                     Chapter 13 Standing Trustee
                                                     10 Columbus Blvd., 6th Floor
                                                     Hartford, Connecticut 06106
                                                     Tel: 860-278-9410, ext. 110
                                                     Fax: 860-527-6185
                                                     rnapolitano@ch13rn.com
Case 19-20861       Doc 58    Filed 09/30/20     Entered 09/30/20 15:41:55        Page 2 of 3




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION


IN RE:                                            : CHAPTER 13
MICHAEL H. KOLLAR                                 : CASE NO. 19-20861-JJT
                                                  : September 30, 2020
        Debtor(s)

                                        CERTIFICATION

       This is to certify that a copy of the Motion for Continuance was mailed by first class mail,
postage prepaid, on the above date, to the following:

DEBTOR(S) HEREIN:
MICHAEL H. KOLLAR
5 SALT BOX CIRCLE
UNCASVILLE, CT 06382

Served electronically:
ATTORNEY FOR THE DEBTOR(S): JONATHAN G. COHEN, ESQ.:
jgcohen@yahoo.com.
OFFICE OF THE UNITED STATES TRUSTEE: USTPRegion02.NH.ECF@USDOJ.GOV.


                                                     /s/ Roberta Napolitano________
                                                     Roberta Napolitano tr08378
Case 19-20861     Doc 58    Filed 09/30/20    Entered 09/30/20 15:41:55       Page 3 of 3




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION


IN RE:                                         : CHAPTER 13
MICHAEL H. KOLLAR                              : CASE NO. 19-20861-JJT
       Debtor(s)

                            Proposed ORDER CONTINUING HEARING

       After review of the Trustee’s Motion to Continue the Chapter 13 Plan, it is ORDERED
that the motion is GRANTED and the hearing on the Trustee’s Chapter 13 Plan is continued to
                            at           a.m./p.m. at the United States Bankruptcy Court.
